Citation Nr: 1606059	
Decision Date: 02/17/16    Archive Date: 03/01/16

DOCKET NO.  09-05 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a bilateral leg disorder, to include residuals of stress fractures and shin splints.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 2000 to February 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The case was remanded in October 2012 and March 2015 for additional development.

The Board notes that, while the Veteran's representative was not provided with an opportunity to submit an Informal Hearing Presentation prior to the Board's review of the case.  However, the Board finds no prejudice to the Veteran in proceeding with the issuance of this Remand because, following the completion of the requested development, his representative will be given an opportunity to submit additional argument prior to the case's return to the Board.

This appeal is now being processed using the Veteran Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

As it was unclear whether the Veteran received notice of a November 2012 VA examination, the March 2015 remand directed the AOJ to update the Veteran address and schedule the Veteran for a new examination to address the nature and etiology of any currently diagnosed bilateral leg disorder.  An examination was scheduled for May 19, 2015.  Based on a June 9, 2015 letter sent by the AOJ to the Veteran, it appears that the Veteran did not attend the scheduled examination.

On July 17, 2015, the AOJ issued a supplemental statement of the case that continued to deny the Veteran's claim based on the evidence of record.  On July 27, 2015, VA received a letter from the Veteran's former representative requesting that the Veteran's examination be rescheduled.  In support of the request, the Veteran submitted a letter from his employer indicating that, from March 1, 2015 through June 14, 2015, the Veteran was serving under a probationary period as a corrections officer during which his time and attendance was a rating factor in whether he would be retained, and that he was expected to report to work every day and to arrive on time.  Thus, it appears that, on May 19, 2015, the Veteran was unable to attend the scheduled VA examination due to his employment requirements.

Although the Veteran requested that the examination be rescheduled in July 2015, it was not, and the Veteran's claim was returned to the Board.  The Board finds that the Veteran has shown good cause for failing to attend his scheduled May 19, 2015 VA examination, and a remand is necessary to once again provide the Veteran with a VA examination to address the nature and etiology of any bilateral leg disorder.  See 38 C.F.R. § 3.655 (2015).

Additionally, the Board finds that a remand is necessary in order to obtain outstanding VA treatment records.  In the July 2015 supplemental statement of the case, the AOJ noted that VA treatment records from the VA Medical Center (VAMC) in Detroit, Michigan, were reviewed electronically.  The Board notes, however, that the Veteran's claims file does not contain any VA treatment records.  As these VA treatment records, if procured, could bear on the outcome of his claim on appeal, efforts must be made to obtain them.  Furthermore, while on remand, the Veteran should be provided an opportunity to identify any private treatment records referable to his claim and, thereafter, all such records should be obtained.


Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veteran's electronic claims file any outstanding VA treatment records relevant to his claim for service connection for a bilateral leg disorder.  As noted above, the record indicates that he receives treatment from the Detroit, Michigan, VAMC.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Contact the Veteran and request that he identify any outstanding private treatment records referable to his claim for service connection for a bilateral leg disorder.  He should be invited to submit such records or provide authorization for VA to obtain any outstanding records.  If the Veteran provides appropriate authorization forms, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

3.  After completing the above development and all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination in order to determine the nature and etiology of any bilateral leg disorder.  A copy of the notification of the examination should be associated with the claims file.  The record, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.

Following a review of the record, the VA examiner is asked to furnish an opinion with respect to the following questions:

(A)  Identify any current bilateral leg disorder, including residuals of stress fractures and/or shin splints.

(B)  For each currently diagnosed bilateral leg disorder, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any such disorder is related to the Veteran's active duty service, to include the stress fractures and shin splints noted in the Veteran's service treatment records.

The examiner must take into consideration all of the evidence of record, to include any in- and post-service medical records, the Veteran's lay statements concerning any in-service injury or symptoms, or his post-service symptomatology, as well as any accepted medical principles, and objective medical findings.  

Any opinions expressed must be accompanied by a clearly-stated supporting rationale consistent with the evidence of record.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his attorney should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




